DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
 	This office action is responsive to the applicant’s remarks received February 12, 2021.  Claims 1-20 have been fully considered and are persuasive.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed February 12, 2021. Claims 1-20 are now considered to be allowable subject matter. 


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 10;	“…plurality of different speech recognition profiles is configured to recognize speech of the user subject to known acoustic conditions of a different location having known acoustics…”
(b) 	Claim 10; “…the first speech recognition profile is configured to recognize the speech of the user subject to known acoustics of the current location of the mobile device,…”
(c)	Claim 12;	“…first speech recognition profile is further configured to recognize speech of the user subject to capabilities of the mobile device at the current location…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 2, Location 202, Paragraph 0025
(b) Fig. 3, User Profile 306, Paragraph 0032-0034 
(c) Fig. 3, User Profile 306, Paragraph 0032-0034 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify the distinct features a system and method for personalization in speech recognition.
The closest prior art made of record is Burke et al.  (US 20100121636 A1), Di Mambro et al. (US 20070185718 A1), Ylitalo et al. (US 20040203768 A1), Ljolje et al. (US 20100312556 A1) and Maeng et al.  (US 6,731,334 B1).
The cited reference (Burke) teaches a computer-implemented method of multisensory speech detection is disclosed. The method comprises determining an orientation of a mobile device and determining an operating mode of the mobile device based on the orientation of the mobile device. The method further includes identifying speech detection parameters that specify when speech detection begins or ends based on the determined operating mode and detecting speech from a user of the mobile device based on the speech detection parameters.
The cited reference (Di Mambro) teaches a method (700) and system (900) for authenticating a user is provided. The method can include receiving one or more spoken utterances from a user (702), recognizing a phrase corresponding to one or more spoken utterances (704), identifying a biometric voice print of the user from one or more spoken utterances of the phrase (706), determining a device identifier associated with the device (708), and authenticating the user based on the phrase, the biometric voice print, and the device identifier (710). A location of the handset or the user can be employed as criteria for granting access to one or more resources (712).

The cited reference (Ljolje) teaches systems, computer-implemented methods, and tangible computer-readable storage media for speaker recognition personalization. The method recognizes speech received from a speaker interacting with a speech interface using a set of allocated resources, the set of allocated resources including bandwidth, processor time, memory, and storage. The method records metrics associated with the recognized speech, and after recording the metrics, modifies at least one of the allocated resources in the set of allocated resources commensurate with the recorded metrics. The method recognizes additional speech from the speaker using the modified set of allocated resources. Metrics can include a speech recognition confidence score, processing speed, dialog behavior, requests for repeats, negative responses to confirmations, and task completions. The method can further store a speaker personalization profile having information for the modified set of allocated resources and recognize speech associated with the speaker based on the speaker personalization profile.
The cited reference (Maeng) teaches wherein an automatic voice tracking camera system (12) is provided. System (12) includes a camera (18) operable to receive control signals for controlling a view of the camera (18). A microphone array (14) comprises a plurality of 
The cited references (Burke, Di Mambro, Ylitalo, Ljolie & Maeng) fails to disclose a system, comprising: a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations, the operations comprising: selecting, based on a current location of a mobile device, a first speech recognition profile from a plurality of different speech recognition profiles associated with a user whose speech is being captured by the mobile device, wherein each speech recognition profile of the plurality of different speech recognition profiles is configured to recognize speech of the user subject to known acoustic conditions of a different location having known acoustics, wherein the first speech recognition profile is configured to recognize the speech of the user subject to known acoustics of the current location of the mobile device, and wherein the current location of the mobile device is determined by a positioning system identifying the current location of the mobile device via a wireless signal; and performing, using the first speech recognition profile, speech recognition on the speech of the user, wherein the speech is captured by the mobile device at the Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677